                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

STEPHAN      H.     SLIWA,
individually and on behalf
of all others similarly
situated,

            Plaintiff,

v.                               Case No:    2:16-cv-235-FtM-29MRM


BRIGHT HOUSE NETWORKS, LLC
and ADVANCED TELESOLUTIONS,
INC.,

            Defendants.


                           OPINION AND ORDER

     This    matter   comes   before   the   Court   on   two   motions:

Plaintiff’s Motion for Class Certification1 and defendants’ Motion




     1 Plaintiff's [Redacted] Motion for Class Certification (Doc.
#152) was filed on August 10, 2018. The magistrate judge granted
an unopposed motion allowing plaintiff to file an unredacted but
sealed version of this motion (Doc. #154), and a sealed, unredacted
Motion for Class Certification (Doc. #157) was filed on August 16,
2018.
     Defendants filed a redacted Combined Response in Opposition
(Doc. #161), and with the permission of the Court (Doc. #163) filed
a sealed, unredacted Combined Response in Opposition (Docs. #164,
165) on September 11 and 13, 2018. With the permission of the
Court (Doc. #168), plaintiff filed a redacted Reply (Doc. #171) on
October 3, 2018, and a sealed, unredacted Reply (Doc. #174) on
October 9, 2018, and defendants filed a redacted Sur-Reply (Doc.
#178) on October 15, 2018, and a sealed, unredacted Sur-Reply
(Docs. #182, 183) on October 18, 2018.
to Exclude Plaintiff’s Expert Robert Biggerstaff2.           The parties

have also filed multiple Notices of supplemental authority and

responses (Docs. ##198, 208, 210, 211, 221, 234, 235, 236, 239,

242, 243, 244, 246, 255, 258, 262, 263, 266, 270, 271, 272, 273,

277, 279, 280.)    Defendants filed a Request for Oral Argument

(Doc. #228), joined in by plaintiff (Doc. #240), and the Court

heard oral arguments on May 24, 2019.

     For the reasons set forth below, both motions are denied.

                                       I.

     On January 30, 2017, Plaintiff Stephan H. Sliwa (Plaintiff)

filed a five-count Amended Class Action Complaint (Doc. #46)

against defendants Bright House Networks, LLC (Bright House) and

Advanced Telesolutions, Inc. (ATS) (collectively, Defendants),

alleging   violations   of   the   Telephone   Consumer   Protection   Act

(TCPA), 47 U.S.C. § 227 et seq. (Counts I and III), the Florida

Consumer Collection Practices Act (FCCPA), Fla. Stat. § 559.55 et

seq. (Counts II and IV), and the Fair Debt Collection Practices

Act (FDCPA), 15 U.S.C. § 1692 et seq. (Count V).             The Amended

Complaint alleges that Defendants attempted to collect a consumer



     2 Defendants’ Motion to Exclude Plaintiff’s Expert Robert
Biggerstaff (Doc. #195) was filed on November 20, 2018, following
a redacted version (Doc. #191). A Response in Opposition (Doc.
#201) was filed on December 12, 2018, followed by a sealed version
(Doc. #205) filed on December 17, 2018. Defendants’ redacted Reply
(Doc. #216) and sealed Reply (Doc. #222) followed.




                                   - 2 -
debt of unspecified nature and origin by calling Plaintiff’s

cellphone without his consent and/or after any consent had been

revoked, using an automatic telephone dialing system and/or pre-

recorded voice technology.          While the Amended Complaint does

not say so, the record establishes that Plaintiff received calls

intended for a Bright House customer at a telephone number given

to Bright House by that customer which had subsequently been re-

assigned to Plaintiff’s cellphone.

         The Court takes the following background facts relevant to

class certification from the Amended Complaint and the evidence

submitted by the parties3:

     From    2011   through   2015 4 ,   Bright   House   provided   cable,

internet, and phone services to customers in several states under

the Bright House brand pursuant to its Residential Subscriber

Agreements (RSAs).     (Docs. #164, p. 85; #165-1, p. 2.)       Under the



     3 “[S]ometimes it may be necessary for the court to probe
behind the pleadings before coming to rest on the certification
question”   because   “class   determination   generally   involves
considerations that are enmeshed in the factual and legal issues
comprising the plaintiff's cause of action.”      Wal-Mart Stores,
Inc. v. Dukes, 564 U.S. 338, 350-51 (2011)(citations and quotations
omitted).
     4 In mid-2016 Bright House, Time Warner Cable and Charter
Communications combined operations under the “Spectrum” brand.
(Doc. #164, p. 8, n.1.)
     5 The page numbering of the documents filed does not always
correspond with the page number placed on the top of the document
by the Clerk’s Office computer at time of filing. If there is a
difference, the page number used by the Court will be the number
placed on the document by the Clerk’s Office computer at the time


                                   - 3 -
RSA, Bright House’s customers agreed that Bright House and its

vendors could call “the phone numbers . . . suppl[ied] to it for

any purpose [via] any method, including an automatic dialing system

or   an   artificial    or   recorded    voice.”       (Doc.   #164,   p.   8.)

Additionally, Bright House was “entitle[d to] assume that any

communications made through [a subscriber’s] Services or from the

location at which [the subscriber] receive the Services are [the

subscriber’s]      communications   or   have   been    authorised     by   [the

subscriber].”        (Id., pp. 8-9.)        Customers provided telephone

numbers to Bright House at various times and in various ways, and

should have, but did not always, update any change in their phone

numbers.     (Id.)     Also, the RSA provided for the arbitration of

disputes on an individual (non-class) basis, subject to an opt-

out right.    (Id.)

      Bright House asserts that Customer H signed up for its

services and provided it with a telephone number ending in “2025”

(the 2025 Number) as a home telephone number at which Customer H

could be contacted.      (Id., pp. 11-12.)      In 2014 and 2015, Customer

H confirmed the 2025 Number as the accurate contact telephone

number.    (Id.)      Contrary to these assurances, in February 2013,

Plaintiff had been assigned the 2025 Number for his cellphone.

(Id.)



of filing.



                                    - 4 -
     The Amended Complaint alleges that on February 1, 2015,

Plaintiff   began       receiving    debt-recovery         calls     from    Bright

House/ATS   at    the   2025    Number.      (Doc.    #46,   ¶     28.)     Shortly

thereafter, Plaintiff demanded that both Bright House and ATS stop

calling   his    cell   phone    number.      (Id.,    ¶   29.)      The    Amended

Complaint states that “Plaintiff expressly revoked any express

consent Bright House may have mistakenly believed it had for

placement of telephone calls . . . .”                 (Id., ¶ 30.)          Despite

revoking consent to receive such calls, “Defendants continued

[their] barrage of phone calls to Plaintiff’s [] cellular telephone

number in an attempt to collect a debt.”             (Id., ¶ 36.)         Either “at

least one,” or “numerous,” or “each” call was made by an automatic

telephone dialing system (ATDS).             (Id., ¶¶ 37-42.)             Plaintiff

asserts in the Amended Complaint that each call used a “prerecorded

voice” (PRV).      (Id., ¶ 43.)           Plaintiff states that Defendants

called him at least fourteen times after being told they had the

wrong number.     (Doc. #157, p. 5.)

     Plaintiff seeks to certify two nationwide classes, asserting

he has satisfied all the requirements for such class certification.

Defendants oppose the request for class certification, arguing

that: (1) The proposed class definitions are broader than those in

the Amended Complaint, are being proposed for the first time after

the close of discovery, and are hopelessly vague; (2) there is no

feasible administrative way to identify even a fraction of the



                                     - 5 -
members    of   the    proposed   classes;    (3)   there   are   a   host   of

individualized inquires which will predominate over any common

questions at trial, including the all-important issue of consent

or lack of consent; (4) Plaintiff has failed to satisfy any of the

remaining requirements of Rule 23 of the Federal Rules of Civil

Procedure for class certification; and (5) Plaintiff and his

counsel are inadequate representatives of the classes in part

because of a conflict of interest created by their engagement

agreement, which prohibits Plaintiff from settling or dismissing

the case against counsel’s advice even if in his best interest or

the best interest of the classes.            At oral argument, counsel for

Defendants identified fourteen (14) or fifteen (15) grounds they

asserted    were      each   independently    sufficient    to    deny   class

certification.        (Doc. #260.)

                                        II.

     The Court will first briefly summarize the pertinent legal

principles relating to the TCPA and to class certification.

A.    The TCPA

     Congress passed the Telephone Consumer Protection Act to

balance “[i]ndividuals' privacy rights, public safety interests,

and commercial freedoms of speech and trade.” Tel. Consumer Prot.

Act of 1991, Pub. L. No. 102-243, § 2(9) (1991).                      The TCPA

prohibits “any person . . . [from making] any call (other than a

call made for emergency purposes or made with the prior express



                                     - 6 -
consent of the called party) using any automatic telephone dialing

system or an artificial or prerecorded voice . . . to any telephone

number assigned to a . . . cellular telephone service.”                47 U.S.C.

§ 227(b)(1)(A)(iii); see also Breslow v. Wells Fargo Bank, N.A.,

755 F.3d 1265, 1266 (11th Cir. 2014) (The TCPA “makes it unlawful

to make any call using an automatic telephone dialing system (an

‘autodial system’) to a cellular telephone without the prior

express consent of the ‘called party.’”).

      The TCPA also created a private right of action that allows

a person to seek an injunction or monetary damages based on a

violation of § 227(b) or a regulation promulgated thereunder.                   47

U.S.C. § 227(b)(3).     For each violation, a plaintiff can recover

the greater of their actual monetary loss or $500.                   47 U.S.C. §

227(b)(3)(B).     Up to treble damages are available if the defendant

committed    a   violation   willfully       or    knowingly.   47     U.S.C.   §

227(b)(3)(C); see also Mais v. Gulf Coast Collection Bureau, Inc.,

768 F.3d 1110, 1117 (11th Cir. 2014).

      “One of the key concepts in § 227(b)(1)(A)(iii) is consent.”

Schweitzer v. Comenity Bank, 866 F.3d 1273, 1274 (11th Cir. 2017).

Consent by the called party is an exception to the general rule

that such calls violate the TCPA, and must be established by the

caller who asserts consent.          Osorio v. State Farm Bank, F.S.B.,

746   F.3d   1242,   1253    (11th     Cir.       2014)(“To   fall     within   §

227(b)(1)(A)(iii)'s consent exception, State Farm must demonstrate



                                     - 7 -
that it had the consent of Osorio, as defined by the common law,

to call No. 8626.”);     see also Latner v. Mount Sinai Health Sys.,

Inc, 879 F.3d 52, 54 (2d Cir. 2018)(“Prior express consent is an

affirmative defense to liability under the TCPA.”); Daubert v. NRA

Group, LLC, 861 F.3d 382, 390 (3d Cir. 2017)(“As the party claiming

Daubert's ‘prior express consent’ NRA would've been required to

prove it at trial.”); Blow v. Bijora, Inc., 855 F.3d 793, 803 (7th

Cir. 2017)(“Express consent is an affirmative defense on which the

defendant bears the burden of proof.”); Van Patten v. Vertical

Fitness Group, 847 F.3d 1037, 1044 (9th Cir. 2017)(“Express consent

is not an element of a plaintiff’s prima facie case but is an

affirmative defense for which the defendant bears the burden of

proof.”).

     Such “prior express consent” must be given by the “called

party.”     47 U.S.C. § 227(b)(1)(A)(iii).   The “called party” means

the subscriber to the cellphone service, not the intended recipient

of the call.     Osorio, 746 F.3d at 1251-52; Breslow., 755 F.3d at

1267.   “Prior express consent” is not defined in the TCPA statute,

but has been discussed by the Federal Communications Commission

(FCC) in its regulations. See e.g. In re Rules & Regulations

Implementing the Tel. Consumer Prot. Act of 1991, 7 F.C.C. Rcd.

8752, 8769 (1992); In re Rules and Regulations Implementing the

Tel. Consumer Prot. Act of 1991, 23 F.C.C. Rcd. 559, 564 (2008).

In 2014, the FCC clarified that “the scope of [an individual's



                                - 8 -
prior express] consent must be determined upon the facts of each

situation.”     Matter   of   GroupMe,    Inc./Skype    Commc'ns    S.A.R.L

Petition for Expedited Declaratory Ruling Rules & Regulations

Implementing the Tel. Consumer Prot. Act of 1991, 29 F.C.C. Rcd.

3442, 3446 (2014).

     No specific method is required under the TCPA for a
     caller to obtain prior consent to place automated calls
     or to subsequently revoke that consent. In re Rules and
     Regulations   Implementing   the   Telephone   Consumer
     Protection Act of 1991 (2015 FCC Ruling), 30 FCC Rcd.
     7961, 7990. Accordingly, we recently concluded that
     “Congress sought to incorporate ‘the common law concept
     of consent’” into the TCPA.”

Lawrence v. Bayview Loan Servicing, LLC, 666 F. App’x 875, 879

(11th Cir. 2016)(citing Osorio, 746 F.3d at 1256).           In the Eleventh

Circuit, consent may be orally revoked, Osorio, 746 F.3d at 1255,

and may be partially revoked.     Schweitzer, 866 F.3d at 1274.          “The

requirement of ‘willful[ ] or knowing[ ]’ conduct requires the

violator to know he was performing the conduct that violates the

statute.”     Lary v. Trinity Physician Fin. & Ins. Services, 780

F.3d 1101, 1107 (11th Cir. 2015).

B.    Class Certification Principles

     The    Eleventh   Circuit   has     summarized    the    relevant   law

governing class certification as follows:

     Before a district court may grant a motion for class
     certification, a plaintiff seeking to represent a
     proposed class must establish that the proposed class is
     “adequately   defined   and    clearly   ascertainable.”
     DeBremaecker v. Short, 433 F.2d 733, 734 (5th Cir.
     1970)1; cf. John v. Nat'l Sec. Fire & Cas. Co., 501 F.3d



                                 - 9 -
443, 445 (5th Cir. 2007) (“The existence of an
ascertainable class of persons to be represented by the
proposed class representative is an implied prerequisite
of Federal Rule of Civil Procedure 23.”).

 If the plaintiff's proposed class is adequately defined
and clearly ascertainable, the plaintiff must then
establish the four requirements listed in Federal Rule
of Civil Procedure 23(a). Those requirements are:

(1) the class is so numerous that joinder of all members
is impracticable;

(2) there are questions of law or fact common to the
class;

(3) the claims or defenses of the representative parties
are typical of the claims or defenses of the class; and

(4) the representative parties will fairly          and
adequately protect the interests of the class.

Fed. R. Civ. P. 23(a).     Those four requirements are
commonly referred to as “numerosity, commonality,
typicality, and adequacy of representation.” See, e.g.,
Valley Drug Co. v. Geneva Pharm., Inc., 350 F.3d 1181,
1188 (11th Cir. 2003).

In addition to establishing the Rule 23(a) requirements,
a plaintiff must also establish that the proposed class
satisfies at least one of the three requirements listed
in Rule 23(b). Fed. R. Civ. P. 23(b); Pickett v. Iowa
Beef Processors, 209 F.3d 1276, 1279 (11th Cir. 2000).
In this case, the plaintiffs are pursuing certification
under the third alternative requirement, Rule 23(b)(3).
Rule 23(b)(3) permits class certification if “the court
finds that the questions of law or fact common to class
members predominate over any questions affecting only
individual members, and that a class action is superior
to other available methods for fairly and efficiently
adjudicating the controversy.” Fed. R. Civ. P. 23(b)(3)
(emphasis added); see Fitzpatrick v. Gen. Mills, Inc.,
635 F.3d 1279, 1282 (11th Cir. 2011).




                        - 10 -
Little v. T-Mobile USA, Inc., 691 F.3d 1302, 1304 (11th Cir. 2012);

see also Carriuolo v. Gen. Motors Co., 823 F.3d 977, 984 (11th

Cir. 2016).

     Additionally,

     [t]he party seeking class certification has the burden
     of proof. And the entire point of a burden of proof is
     that, if doubts remain about whether the standard is
     satisfied, the party with the burden of proof loses. All
     else being equal, the presumption is against class
     certification because class actions are an exception to
     our constitutional tradition of individual litigation.
     A district court that has doubts about whether the
     requirements of Rule 23 have been met should refuse
     certification until they have been met.

Brown v. Electrolux Home Products, Inc., 817 F.3d 1225, 1233–34

(11th Cir. 2016)(internal punctuation and citations omitted).

Thus, a plaintiff seeking class certification

     must affirmatively demonstrate his compliance with Rule
     23 by proving that the requirements are in fact
     satisfied. And the district court must conduct a
     rigorous analysis to determine whether the movant
     carried his burden, which will frequently entail overlap
     with the merits of the plaintiff's underlying claim. Of
     course, the district court can consider the merits only
     to the extent they are relevant to determining whether
     the Rule 23 prerequisites for class certification are
     satisfied. But if a question of fact or law is relevant
     to that determination, then the district court has a
     duty to actually decide it and not accept it as true or
     construe it in anyone's favor.

  Id. (internal punctuation and citations omitted).




                              - 11 -
                                 III.

     The context of this case is summarized as follows:

     While there is no consensus about the exact numbers of
     reassignments, there is no dispute that millions of
     wireless numbers are reassigned each year. In the event
     of a reassignment, the caller might initiate a phone
     call (or send a text message) based on a mistaken belief
     that the owner of the receiving number has given consent,
     when in fact the number has been reassigned to someone
     else from whom consent has not been obtained.

     Does a call or message in that situation violate the
     statutory bar against making autodialer calls without
     prior consent?

ACA Int'l v. Fed. Communications Comm'n, 885 F.3d 687, 705 (D.C.

Cir. 2018).

     The   Court   addresses   Plaintiff’s   evidence   regarding   each

requirement for class certification, and Defendants’ objections,

in turn.

A.   Adequately Defined Classes

     Plaintiff seeks to certify the following two classes in

connection with the two TCPA counts:6


     ATDS Class

     (1) All persons in the United States (2) who are not a
     customer of either defendant (3) to whose cellular
     telephone number [4] Defendants placed at least one non-
     emergency telephone call [5] using substantially the
     same dialing system(s) they used to telephone Plaintiff
     [6] within the 4 year period preceding the filing of the

     6 At oral argument, Plaintiff’s counsel stated that if the
TCPA classes are certified, the remaining counts under the FCCPA
and the FDCPA would continue in the case as individual claims by
plaintiff Sliwa.



                                - 12 -
     complaint [7] after Defendants had already documented
     the number as a wrong number in their records

     Prerecorded Voice Class

     (1) All persons in the United States (2) who are not a
     customer of either defendant (3) to whose cellular
     telephone number [4] Defendants placed at least one non-
     emergency telephone call [5] using a prerecorded voice
     [6] within the 4 year period preceding the filing of the
     complaint [7] after Defendants had already documented
     the number as a wrong number in their records.

(Doc. #157, pp. 8-9.)7   Only element (5) is different for the two

proposed classes.

     For a class to be certified, the Eleventh Circuit requires

that the proposed class be “adequately defined.”   Little, 691 F.3d

at 1303; Karhu v. Vital Pharm., Inc., 621 F. App'x 945, 946 (11th

Cir. 2015)(citation and quotation omitted).    A proposed class is

adequately defined when the class definition contains objective

criteria which allow for the identification of class members.

Karhu, 621 F. App'x at 946; City Select Auto Sales Inc. v. BMW

Bank of N. Am. Inc., 867 F.3d 434, 441 (3d Cir. 2017).    Plaintiff

asserts that each class is adequately defined because each element

is defined by objective criteria.   (Doc. #157, p. 12.)   Defendants

see the matter quite differently, asserting there are a host of

problems with these proposed class definitions.    (Doc. #164, pp.

15-21.)   The Court will address Defendants’ objections below.


     7 Each of the proposed class definitions used “(3)” twice, so
the Court has renumbered the remaining components of each
definition.



                               - 13 -
  (1)   Changed Scope of Proposed Classes

     Defendants argue that the proposed class definitions are

broader than those set forth in the Amended Complaint, therefore

rendering class certification inappropriate.    Defendants assert

that Plaintiff’s initial classes only included persons who had not

consented to being called, while the new classes include all

persons who may be tied to a “wrong number” notation in any of

Defendants’ records, regardless of whether Defendants had consent.

(Doc. #164, pp. 15-16.)   In their written materials submitted at

oral argument (Doc. #260), Defendants also complained that the

proposed classes violate the due process rights of others because

the current proposed classes exclude persons who had been in the

original proposed classes.

     Plaintiff argues that even after discovery “there is no

evidence of consent for any of the numbers in the class.”   (Doc.

#157, p. 11.)   Additionally, Plaintiff replies that the proposed

classes are not broader than those set forth in the Amended

Complaint, but are actually narrower.   Plaintiff asserts that he

simplified the definitions to include only non-customers who, by

definition, did not consent.   (Doc. #174, pp. 1-2.)

     In order to give rise to a claim under the TCPA, a call must

have been made “using any automatic telephone dialing system or an

artificial or prerecorded voice . . . to any telephone number

assigned to a . . . cellular telephone service[.]” 47 U.S.C. §



                               - 14 -
227(b)(1)(A)(iii).     As discussed earlier, the lack of “prior

express consent of the called party” is an affirmative defense to

a TCPA claim, and therefore need not be negated in the complaint.8

La Grasta v. First Union Sec., Inc., 358 F.3d 840, 845 (11th Cir.

2004).

     The   original   proposed    classes   in   the   Amended   Complaint

included all persons in the United States to whose cellular

telephone number Defendants placed a non-emergency telephone call

“using substantially the same system(s) that were used to telephone

Plaintiff” where Bright House or ATS “did not have express consent

to call said cellular telephone number.”          (Doc. #46, ¶¶ 88-89.)

A proposed sub-class consisted of persons receiving such calls

“after that person had instructed Bright House [or ATS] to cease

calls to that number.”           (Doc. #46, ¶¶ 88, 89.)          The Court

concludes that while the language defining the proposed classes in

the Amended Complaint is different from the language currently

proposed, the differences are not so significant as to require

denial of class certification.

  (2)    New Prerecorded Voice Class

     Defendants also assert that Plaintiff never before proposed

a class tied to the use of a prerecorded voice, since the classes

set forth in the Amended Complaint only related to the automatic


     8 As discussed later, consent or the lack of it is a material
issue for some of the Rule 23 requirements.



                                  - 15 -
dialing system.     (Doc. #164, p. 15.)           According to Defendants,

this new class must be disallowed.                 Plaintiff responds that

discovery has established that all the calls at issue were made by

ATS using a single calling system, the Aspect Unified IP dialer.

This dialing system placed some prerecorded calls and some calls

that were not prerecorded.          Therefore, Plaintiff argues, all

members of the Prerecorded Voice Class will be members of the ATDS

class. (Doc. #174, pp. 1-2.)

      The “systems” used to telephone Plaintiff are consistently

described in the Amended Complaint as including prerecorded calls.

(Doc. #46, ¶¶ 4, 6, 30, 43, 53, 55, 59, 60, 61, 70, 71, 72.)              Thus,

the proposed prerecorded voice class is not so different from the

original proposed classes that certification must be denied on

that basis alone.

  (3)     Changes to Class Definitions After Close of Discovery

      Defendants assert that the timing of the amended proposed

classes - after the close of discovery – renders certification of

such classes a violation of due process.9                (Doc. #164, p. 16.)

The   Court   concludes   that   none   of   the    proposed   changes     will

substantially    change   the    contours    of    the    classes   or   unduly

prejudice Defendants and therefore would not violate due process.



      9Defendants actually argue that this type of tactic is a
“type of switcheroo.”   (Doc. #164, p. 16.)   The Court loosely
translates that to be a due process issue.



                                  - 16 -
  (4)     Vague Terminology

    Defendants argue that the proposed classes are so vaguely

worded that it is difficult to tell who Plaintiff intends to

include in the classes.         (Doc. #164, pp. 4-5, 17-18.)             Plaintiff

disagrees, as does the Court.

    Defendants assert that element (2) is vague because they

cannot tell who qualifies as a “customer” in the phrase “not a

customer” of either defendant.              The declarations submitted on

Defendants’ behalf by David W. Zitko, Scott Van Nest, and Ryan D.

Watstein (Docs. ##165-1, 165-3, 165-5) demonstrate no difficulty

in understanding the concept of “customer.”                  The Court rejects

Defendants’ argument that the term “customer” is unduly vague.

    As to element (3), Defendants argue that the phrase “to whose

cellular telephone number” Defendants called is vague because it

fails to explain whether this includes                 persons     who were    the

cellular subscribers, or the customary users of the cellphone, or

both.      This    is    important,    Defendants      assert,     because    non-

subscriber customary users may consent to receive calls, consent

is a complete defense to TCPA liability, and it is impossible to

identify    non-subscriber      customary      users   in    any   feasible   way.

(Doc. #164, p. 17.)

    Plaintiff replies that the class definition includes only

persons    who    were   the   subscribers     of   the     cellphone,    since   a

subscriber has the cause of action, even if it was someone other



                                      - 17 -
than the subscriber who answered a call.       (Doc. #174, p. 3.)    This

position further agitates Defendants, who complain that it is yet

another amendment to the proposed classes made long after the close

of discovery.   (Doc. #182, p. 3.)

     The Court agrees that the “whose” in the phrase “to whose

cellular   telephone   number”    reasonably    refers   only   to   the

subscriber of that cellular telephone number.       This comports with

the law in the Eleventh Circuit that a “called party” for purposes

of § 227(b)(1)(A)(iii) means the subscriber to the cellphone

service, not the intended recipient.        Osorio, 746 F.3d at 1251-

52; Breslow, 755 F.3d at 1267.            This construction causes no

prejudice to Defendants since it has been the law in the Eleventh

Circuit since 2014, and is a narrower definition than at least one

circuit would allow.    See Leyse v. Bank of Am. Nat. Ass'n, 804

F.3d 316, 325 n.13 (3d Cir. 2015);         see also Soppet v. Enhanced

Recovery Co., LLC, 679 F.3d 637, 643 (7th Cir. 2012)(“We conclude

that ‘called party’ in § 227(b)(1) means the person subscribing to

the called number at the time the call is made.”).

     Defendants argue that element (7) ties class membership to

records which “document the [cellular phone] number as a wrong

number,” but does not specify what records those may be, which

defendant holds the records, and what type of entry would document

a wrong number.   (Doc. #164, pp. 14-15.)       Defendants assert this




                                 - 18 -
makes it unclear as to which cell phone numbers fall within the

class definitions.    (Id., p. 17.)

     The Court finds that the class definitions do not need to

define which records are being utilized.      The operative fact is

the existence of     such documentation   in the records, not the

identity of the record in which the documentation is contained.

     Finally, Defendants’ due process and Rule 23 notice arguments

contain no small amount of irony.       Defendants argue that there

should be no members of any class, yet complain that Plaintiff’s

definitions would violate due process and/or Rule 23 by excluding

some persons who would have been potential members of his original

proposed classes.    In any event, Defendants’ objection is not well

founded.   While there is a statute of limitations benefit10, an

asserted member of a proposed class does not have a vested right

in a certified class, and the person suffers no due process

violation if not included in the ultimate class which is certified.




     10In American Pipe & Construction Co. v. Utah, 414 U.S. 538,
554 (1974), the Supreme Court held that “the commencement of a
class action suspends the applicable statute of limitations as to
all asserted members of the class who would have been parties had
the suit been permitted to continue as a class action.” In Crown,
Cork & Seal Co., Inc. v. Parker, 462 U.S. 345, 353–54 (1983), the
Supreme Court extended American Pipe tolling to would-be class
members who filed separate actions after the denial of class
certification.



                               - 19 -
     The Court will restate the proposed class definitions as

follows:

     ATDS Class

     (1) All persons in the United States (2) who are not a
     customer of either defendant (3) who subscribed to a
     cellular telephone number (4) to which Defendants placed
     at least one non-emergency telephone call (5) using an
     Aspect Unified IP dialer system11 (6) within the 4 year
     period preceding January 30, 201712 (7) after Defendants
     had already documented the number as a wrong number in
     their records.

     Prerecorded Voice Class

     (1) All persons in the United States (2) who are not a
     customer of either defendant (3) who subscribed to a
     cellular telephone number (4) to which Defendants placed
     at least one non-emergency telephone call (5) using a
     prerecorded voice (6) within the 4 year period preceding
     January 30, 2017 (7) after Defendants had already
     documented the number as a wrong number in their records.

B.   Clearly Ascertainable Class

     In addition to an “adequately defined” class, the Eleventh

Circuit requires the class to be “clearly ascertainable.”     Little,

691 F.3d at 1303; Carriuolo, 823 F.3d at 984; see also Bussey v.

Macon Cty. Greyhound Park, Inc., 562 F. App'x 782, 787 (11th Cir.

2014).     In an unpublished order declining to grant leave for an

interlocutory appeal, the Eleventh Circuit has recently noted:




     11Plaintiff asserts that discovery has established that all
the calls at issue were made by ATS using an Aspect Unified IP
dialer. (Doc. #157, p. 4 n. 2.)
     12 The Amended Complaint which first         contained    class
allegations was filed on January 30, 2017.



                               - 20 -
“Our sister circuits are split over whether this means a plaintiff

must    demonstrate    an    ‘administratively     feasible’     method    for

determining class membership over and above Rule 23's express

requirements.”      Ocwen Loan Servicing, LLC v. Belcher, 18-90011,

2018 WL 3198552, at *3 (11th Cir. June 29, 2018) (citations

omitted).   In     unpublished   opinions,   the   Eleventh      Circuit   had

previously found that to satisfy the ascertainability requirement,

a plaintiff “must propose an administratively feasible method by

which class members can be identified,” Karhu, 621 F. App'x at

947, and that “[i]dentifying class members is administratively

feasible when it is a ‘manageable process that does not require

much, if any, individual inquiry.’” Bussey, 562 F. App’x at 787

(citation omitted).    13


       A Rule 23(b)(3) class must also be currently and readily
       ascertainable based on objective criteria. To satisfy
       this standard, plaintiff must show that (1) the class is
       defined with reference to objective criteria; and (2)
       there is a reliable and administratively feasible
       mechanism for determining whether putative class members
       fall within the class definition.

City Select Auto Sales Inc. v. BMW Bank of N. Am. Inc., 867 F.3d

434, 439 (3d Cir. 2017).

       Plaintiff    argues   that   the   Court   should   not   follow    the

definition of “an administratively feasible method by which class



       Other circuits continue to limit the requirements to those
       13

expressly stated in Rule 23. See e.g. True Health Chiropractic
Inc. v. McKesseon Corp., 896 F. 3d 923, 929 (9th Cir. 2018).



                                    - 21 -
members can be identified” as set forth in Karhu and Bussey because

they are unpublished opinions and their heightened standard has

not been adopted by the Eleventh Circuit in a published opinion.

Nonetheless, Plaintiff asserts that his proposed class members are

clearly ascertainable under this standard.                     (Docs. #157, pp. 8-9;

#174, pp. 2-5.)

     The Court is not bound by Karhu or Bussey.                        See 11th Cir. R.

36–2 (“Unpublished opinions are not considered binding precedent,

but they may be cited as persuasive authority.”).                             Requiring a

“manageable process that does not require much, if any, individual

inquiry”    gives        a       district     court   substantial       flexibility       to

consider     the    facts          of    a    particular      case     and    tailor     the

administrative process to the unique needs of the case.                            Bussey,

562 F. App'x at 787.                Afterall, courts do not normally consider

cases for which there is no feasible method of identifying a party

or   affording      judicial            relief.       Thus,     in     determining       the

requirement       that       the    class     be   “clearly    ascertainable,”         some

reasonable    level          of    administrative      feasibility       is    necessary.

Whether    this    is        a    separate,    free-standing         requirement    or    is

embedded in the Rule 23 requirements makes no meaningful difference

in this case, since the result is the same.

     In a nutshell, Plaintiff seeks to represent classes of non-

customers who received autodialed or prerecorded calls on cellular

telephones for which they were the subscriber after Defendants had



                                             - 22 -
documented in their records that the cellphone number was the wrong

number for the customer Defendants were trying to reach.                    The

Court considers below whether there is a manageable process for

determining who such people are.

     The basic facts are not disputed.        If a Bright House customer

failed to make a timely payment, Bright House would call the

customer and “remind the customer to make a payment to avoid a

service interruption.”       (Doc. #164, p. 9.)          On April 20, 2012,

Bright   House   entered    into   a   contract   with   ATS   to   make   debt

collection calls on its behalf.         (Doc. #157, p. 4.)      Bright House

continued to make calls as well, although Plaintiff represents

that all of the calls at issue in this case were made by ATS.

(Id., p. 2.)

     If a balance remained unpaid after Bright House called the

customer, ATS would call the customer on Bright House’s behalf and

remind the customer to make a payment to avoid service interruption

and late fees.    (Doc. #165-1, p. 5.)      After an ATS agent made such

a call, the ATS agent was required to select one (and only one) of

approximately twenty disposition codes to describe the phone call.

(Docs. #164, p. 9; #165-5, p. 3.)        The disposition code would then

be translated into a “result code,” the “result code” would be

entered into a report log, and the report log would be sent to

Bright House.    (Id.)     One such “disposition code” was “Bad Phone”

(the BP Code) and one such “result code” was “Incorrect Number-



                                   - 23 -
Live Answer.”   (Doc. #164, p. 10.)         Additionally, if an ATS agent

called an incorrect number, ATS was to email Bright House and

inform Bright House of the incorrect number so Bright House could

remove that number from the customer’s account.              (Doc. #164, pp.

9, 11-12, n.2, 3.)    Defendants assert that due to their document

retention policies there are no such emails in existence.              (Id.,

p. 12, n.3.)

    (1)   Plaintiff’s Process to Identify Class Members

    Plaintiff     asserts   that   he   has   devised   an    administrative

process through which his proposed class members can be clearly

ascertained.    Plaintiff asserts that through discovery and use of

an expert, he has prepared a list of over 9,000 telephone numbers

of non-customers who received calls from Defendants after the

cellphone numbers had already been determined by Defendants to be

a wrong number.    This assertion is hotly contested by Defendants.

    Plaintiff’s expert, Robert Biggerstaff, developed criteria

and a process which he asserts will “identify calls where ATDS

calls and prerecorded messages were made to cell phones after a

record documenting an event consistent with a wrong number and/or

a request to stop calling . . . .”            (Doc. #157-1, p. 15.)      The

identification of such calls, Mr. Biggerstaff asserts, is “to a

high degree of scientific certainty” and made “to a reasonable

degree of scientific certainly [sic].”         (Id.)




                                   - 24 -
     Mr. Biggerstaff obtained the telephone numbers called by

Defendants during the relevant time period from Defendants, and

identified which numbers were assigned to cell phones through a

process which has not been challenged.       (Doc. #157-1, pp. 13-14.)

This resulted in a list of cell phone numbers called by Defendants.

In an effort to cull out calls to customers (who presumably had

consented to such calls through the RSA), Mr. Biggerstaff matched

each cell number with the ATS record and the Bright House record

corresponding   to   that   number,   resulting   in   an   “account/phone

tuple.”   (Id., p. 7.)        Looking at the codes used by ATS to

characterize each call, Mr. Biggerstaff found a “Bad Phone” code.

Mr. Biggerstaff recognized this as ineffectual by itself because

the “Bad Phone” notation by ATS resulted in at least nine different

outcomes in the Bright House records, not all of which were

consistent with a wrong number.           (Doc. #157-1, p. 8.)        Mr.

Biggerstaff therefore used the single Bright House code “Incorrect

Number–Live Answer,” with the BP Code calls.           (Id., p. 9.)   Mr.

Biggerstaff then utilized a “kill list” which excluded numbers

based upon certain events which suggested the number was associated

with a customer.14   (Id., pp. 8-9.)



     14The expert excluded any cell number which, according            to
Defendants’ records, had ever been involved in discussions             of
payment arrangements, since this would indicate the possibility        of
a customer (who else would discuss payments?). (Doc. #157-1,           p.
9.)



                                 - 25 -
      This process resulted in Group A, a list of autodialed and

prerecorded voice calls made to cell phone numbers after ATS coded

the number as “Bad Phone” and Bright House coded the number as

“Incorrect Number-Live Answer.”           (Id., p. 9.)        The list contained

9,406 cell phone numbers, which were called 47,762 times using an

ATDS after both Defendants had coded the numbers as set forth

above.      (Id.)       Of   these,    46,065   involved      prerecorded       voice

messages.       (Doc.    #157,   pp.    7-8.)         To   identify     the    people

associated with these numbers, Mr. Biggerstaff proposes to obtain

subscriber     information     from    the   telephone       carriers    for    those

numbers.      (Doc. #157-1, pp. 14-15.)

      While    Plaintiff     asserts    this    list       alone   is   sufficient,

Plaintiff also suggests that class members can be “double verified”

by requiring any class claimant to file an affidavit confirming

they were not a customer of either defendant.                 Once the names and

addresses are obtained, Plaintiff will provide written notice to

the putative class members.           (Doc. #157, p. 18; Doc. #174, pp. 2-

6.)

      Defendants assert that this does not satisfy the clearly

ascertainable       standard     because:       (1)    the     list     itself    is

insufficient; (2) Plaintiff is unable to serve new subpoenas on

the cell phone providers because the discovery period in the case

is over; (3) such a procedure would be expensive, time-consuming

and immensely difficult; (4) the Cable Communications Policy Act



                                      - 26 -
of 1984 requires customer consent before Bright House could permit

customer phone numbers to be sent to wireless carriers; and (5)

such a procedure would be unsuccessful because it is unable to

verify the identity of the user or subscriber of a particular

number at a particular time.     (Doc. #164, pp. 18-21.)

       The primary stumbling blocks, according to Defendants, are

determining which of the called numbers were “wrong” (i.e., were

not customers), whether numbers documented as wrong numbers were

actually wrong (i.e., the documentation was based on true or false

information); and for such actual wrong numbers, determining the

identity of the class members.

       (2)   Identification of Wrong Numbers

       The first issue is to determine which called numbers were

“wrong”, i.e., numbers for someone other than a customer or user

who had given consent.     Plaintiff’s list of “wrong” numbers is

premised on the idea that numbers with the BP Code are wrong

numbers.     Defendants argue that the BP Code does not mean ATS

called a wrong number.    Rather, Defendants contend, the BP Code

appeared in the records in many scenarios and therefore does not

necessarily mean a wrong number was called.     (Doc. #164, pp. 13-

14.)

       Plaintiff argues that his proposed classes are “narrowly

tailored,” and are thus clearly ascertainable, because Scott Van




                               - 27 -
Nest (Van Nest) 15 testified at deposition     that BP Codes   were

assigned to individuals called at the wrong number.     (Doc. #174,

p. 8.)    When Van Nest was prompted at deposition to give “some

examples” of codes associated with a call to an incorrect number,

Van Nest testified that “[t]here’s a number of dispositions that

[] might have [been] used,” and then identified the BP Code as

such an example.   (Doc. #157-4, pp. 5-6.)   Contrary to Plaintiff’s

position, Van Nest did not testify that calling a wrong number was

the exclusive reason a BP Code was assigned to that number.

Indeed, Van Nest has identified other reasons a number may be

assigned a BP Code: when the “recipient reported that the customer

could be more easily reached at a different number”; when the

“recipient stated that the customer did not want to receive calls

at that exact time”; or when “the recipient was rude or evasive.”

(Doc. #165-3, pp. 4-5.)

     Because the BP Code assigned to a phone number does not in

and of itself mean or establish that Defendants dialed a wrong

number, determining whether Defendants called a particular phone

number after they “had already documented the number as a wrong

number in their records” would require individualized inquiries as

to why each phone number was assigned a BP Code.    (Doc. #157, pp.



     15Scott Van Nest is the “Director of Call Center Technology
for ETAN Industries, which owns and manages the day-to-day
functions of Advanced Telesolutions, Inc.” (Doc. #165-3, p. 2.)



                               - 28 -
8-9.)     Indeed, when presented with similar evidence regarding

“wrong number” call log designations, this Court recognized that

“in the debt collection industry ‘wrong number' oftentimes does

not mean non-consent because many customers tell agents they have

reached the wrong number, though the correct number was called, as

a way to avoid further debt collection.”              Tillman v. Ally Fin.

Inc., No. 2:16-CV-313-FTM-99CM, 2017 WL 7194275, at *7 (M.D. Fla.

Sept. 29, 2017).      The difficulty in ascertaining this information

is compounded by the fact that the phone numbers at issue were

initially provided to Bright House by consenting customers.

     (3)    Double Verification

     Plaintiff’s contention that class membership can be “double

verif[ied]” by affidavits from each class member (Doc. #157, p.

18) heightens rather than precludes the case-by-case analysis

required    as   to   each   BP     Code     designation.        Such    “self-

identification-based     ascertainment       [is]    intertwined”    with   due

process    concerns    and   will    necessarily       require     significant

individualized     inquiries.       Karhu,     621    F.   App'x    at   948-49

(“[P]rotecting defendants' due-process rights by allowing them to

challenge each claimant's class membership is administratively

infeasible, because it requires a series of mini-trials just to




                                    - 29 -
evaluate the threshold issue of which [persons] are class members.”

(citation and quotation omitted)).16

     Because   identifying    the   members    of   Plaintiff’s   proposed

classes   would   require    significant      individualized   inquiries,

Plaintiff has not proposed an administratively feasible method for

identifying the classes, and Plaintiff has thus failed to carry

his burden of establishing ascertainability.17        Karhu, 621 F. App'x




     16In arguing that his method for identifying class members
is administratively feasible, Plaintiff heavily relies upon cases
where defendants sent unsolicited fax advertisements to plaintiffs
in violation of the TCPA. See e.g. Sandusky Wellness Ctr., LLC
v. Medtox Sci., Inc., 821 F.3d 992 (8th Cir. 2016); Palm Beach
Golf Ctr.-Boca, Inc. v. Sarris, 311 F.R.D. 688 (S.D. Fla. 2015);
Physicians Healthsource, Inc. v. Doctor Diabetic Supply, LLC, No.
12-22330-CIV, 2014 WL 7366255, at *1 (S.D. Fla. Dec. 24, 2014).
While the courts in those cases did certify the proposed classes
based upon a list of phone numbers to which the defendants sent
unsolicited faxes, the courts in those TCPA fax cases were not
faced with the same individualized issues present in this case.
Unlike this case, those cases do not involve the interpretation of
“wrong number” call log designations, nor do they involve the
issues surrounding consent and arbitration discussed infra. The
Court therefore finds these authorities inapposite.
     17The Court finds Plaintiff’s reliance on Reyes v. BCA Fin.
Servs., Inc., No. 16-24077-CIV, 2018 WL 3145807, at *13-*14 (S.D.
Fla. June 26, 2018) unpersuasive. There, the court found that the
plaintiff’s proposed method of identifying class members by using
the   defendant’s   “wrong   number”   call   log   records   was
administratively feasible because it was a “starting point” from
which the plaintiff could “further define the class . . . [with]
the use of self-identifying affidavits and subpoenas.” Id., at
*13 (emphasis in original).     In this case, while Plaintiff’s
proposed method of using Defendants’ records to identify class
members is similarly a “starting point” for identifying the
classes, it is nonetheless a “starting point” rife with
individualized inquiries that make the method administratively
infeasible for the reasons discussed supra.



                                - 30 -
at 947.     Although the Court finds Plaintiff failed to establish

ascertainability,          thus     rendering          class          certification

inappropriate, the Court will nonetheless discuss the express Rule

23 requirements below.

C.   Express Rule 23(a) Requirements

     Plaintiff asserts that he has established all of the Rule 23

requirements,     while     Defendants        assert    that     Plaintiff         has

established    none   of    them.        As   noted    above,    Plaintiff        must

establish that:

     (1) the class is so numerous that joinder of all members
     is impracticable;

     (2) there are questions of law or fact common to the
     class;

     (3) the claims or defenses of the representative
     parties are typical of the claims or defenses of the
     class; and

     (4) the    representative  parties   will  fairly                      and
     adequately protect the interests of the class.

Fed. R. Civ. P. 23(a).        Additionally, Plaintiff seeks to satisfy

Rule 23(b)(3), which requires that he establish that (1) “questions

of law or fact common to class members predominate over any

questions affecting only individual members,” and (2) “a class

action is superior to other available methods for fairly and

efficiently    adjudicating       the    controversy.”         Fed.    R.   Civ.   P.

23(b)(3).




                                        - 31 -
     (1)   Numerosity

       Plaintiff may utilize a class action suit “only if: (1) the

class is so numerous that joinder of all members is impracticable

. . . .”      Fed. R. Civ. P. 23(a)(1).        “Although mere allegations

of    numerosity   are   insufficient   to    meet   this   prerequisite,   a

plaintiff need not show the precise number of members in the

class.”     Evans v. U.S. Pipe & Foundry Co., 696 F.2d 925, 930 (11th

Cir. 1983). “Nevertheless, a plaintiff still bears the burden of

making some showing, affording the district court the means to

make a supported factual finding, that the class actually certified

meets the numerosity requirement.”           Vega, 564 F.3d at 1267.

       Plaintiff asserts that discovery in the case established that

Defendants used an ATDS to call 9,406 unique cellular telephone

numbers belonging to non-customers 47,762 times after Defendants’

records coded the number as a wrong number.          46,065 of those calls

used a prerecorded voice.       Plaintiff argues that this satisfies

the numerosity requirement.        (Doc. #157, pp. 3, 6-8, 11-12.)

Defendants, however, assert that Plaintiff has failed to show

numerosity because there is no evidence that any of the subscribers

or users of the phone numbers in Group A are non-customers of

Bright House.      (Doc. #164, p. 39.)         Thus, Defendants argue, it

has not been shown there are any class members.             (Doc. #174, pp.

12-13.)




                                  - 32 -
     The Court agrees that Plaintiff has failed to carry his burden

of establishing numerosity.        Although Plaintiff presumes that the

list of 9,406 cell phone numbers identified in Mr. Biggerstaff’s

report belong to non-customers, Plaintiff has failed to establish

that any of the cell phone numbers on that list actually belong to

non-customers.     As discussed supra, the difficulty in inferring

numerosity based upon the Biggerstaff report alone is compounded

by the fact that the phone numbers listed in Group A of the report

were provided to Bright House by Bright House customers.           Indeed,

Biggerstaff’s process revealed that several cell phone numbers

assigned the codes of “Bad Phone” and “Incorrect Number-Live

Answer” were also associated with “a promise to pay or other record

indicating the correct party was ever reached at that number.”

(Doc. #157-1, p. 9.)           Although Biggerstaff removed those cell

phone numbers from Group A, that removal demonstrates that the

codes of “Bad Phone” and “Incorrect Number-Live Answer” do not

establish   that   a   wrong    number   was   called.   The   Court   finds

Plaintiff’s assertion that the remaining cell phone numbers in

Group A belong to non-customers to be entirely speculative.

     In addition, Plaintiff’s contention that the Biggerstaff list

is sufficient to establish numerosity because Defendants “fail[ed]

to identify any person [on the Biggerstaff list] who is actually

a customer” (Doc. #174, p. 13) is unavailing, as it is Plaintiff

who “bears the burden of establishing every element of Rule 23”;



                                    - 33 -
it is not Defendants’ duty to negate a presumption of numerosity.

Vega, 564 F.3d at 1267.

     The Court is similarly unpersuaded by Plaintiff’s argument

that Mr. Biggerstaff’s list is sufficient to establish numerosity

because of “Defendants' own testimony that the Bad Phone code was

used to wrong numbers; i.e. calls made to a noncustomer.”     (Doc.

#174, p. 13.)     As discussed above, Van Nest testified that a BP

Code may be assigned to a phone number for various reasons, many

of which do not indicate that a non-customer or wrong number was

called.    Absent any evidence establishing how often a BP code is

assigned to a number because the person reached was a non-customer,

the Court can only speculate as to how many of the calls set forth

in Group A were calls made to non-customers.   The Court thus finds

that Plaintiff has failed to satisfy Rule 23(a)(1)’s numerosity

requirement.

  (2)     Common Questions of Law or Fact (Commonality)

     Plaintiff may utilize a class action suit “only if . . .

there are questions of law or fact common to the class . . . .”

Fed. R. Civ. P. 23(a)(2).    To satisfy Rule 23(a)(2)’s commonality

requirement, the class members’ “claims must depend upon a common

contention,” and that common contention “must be of such a nature

that it is capable of classwide resolution.”       Wal-Mart Stores,

Inc. v. Dukes, 564 U.S. 338, 350 (2011).          This means “that

determination of its truth or falsity will resolve an issue that



                                - 34 -
is central to the validity of each one of the claims in one stroke.”

Id.

      Plaintiff    asserts   that    this    case   presents   overarching

questions which are common to all members of the class:

      Here,   class  claims   depend   upon  several   common
      contentions that will be resolved on a class-wide basis
      “in one stroke” without the need for any individualized
      inquiries, including: (a) whether the phone calls were
      placed with the technology prohibited by the TCPA (i.e.
      an ATDS or prerecorded voice); (b) Defendant’s policies
      and practices with respect to Bad Phone/Wrong Number
      codes; and (c) whether Defendant’s violations of the
      TCPA were willful under § 227(b)(3).

(Doc. #157, p. 19.)

      Defendants   assert    these    issues   do   not   present     common

questions because (1) Defendants “used separate systems to place

those calls”; (2) “Plaintiff must prove that a pre-recorded voice

actually played to establish liability, and there is no way to

determine that in one stroke with respect to each class member”;

(3) the BP Codes “were subjectively used in a vast array of

circumstances and [] the BP Codes are inadmissible hearsay”; and

(4) “whether Defendants acted in ‘willful’ violation of the TCPA

. . . turns on the facts of each call.”         (Doc. #164, pp. 32-33.)

      Here, the Court finds that whether Defendants placed phone

calls using technology prohibited by the TCPA is “sufficient to

satisfy the low hurdle of Rule 23(a)(2).”             Williams v. Mohawk

Indus., Inc., 568 F.3d 1350, 1356 (11th Cir. 2009).                 Although

Defendants “used separate systems to place those calls,” whether



                                    - 35 -
they made such calls using TCPA-prohibited technology – either

using an ATDS or prerecorded voice - is “of such a nature that it

is capable of classwide resolution.”     Wal-Mart, 564 U.S. at 350.

Further, that determination “will resolve an issue that is central

to the validity of each one of the [class members’] claims in one

stroke.”    Id. at 350, 359 (“[F]or purposes of Rule 23(a)(2) [e]ven

a single [common] question will do” (quotations and citations

omitted)).18

  (3)     Typicality

     Plaintiff may utilize a class action suit “only if: . . . (3)

the claims or defenses of the representative parties are typical

of the claims or defenses of the class . . . .”     Fed. R. Civ. P.

23(a)(3).    “Class members’ claims need not be identical to satisfy

the typicality requirement; rather, there need only exist ‘a

sufficient nexus . . . between the legal claims of the named class

representatives and those of individual class members to warrant

class certification.’” Ault v. Walt Disney World Co., 692 F.3d


     18The Court is unpersuaded by Defendants’ assertion that
commonality cannot be established because whether a prerecorded
voice actually played cannot be determined “in one stroke with
respect to each class member.” This issue of ultimate liability
under the TCPA is more appropriately discussed under the
predominance analysis infra.     See e.g. Amchem Prod., Inc. v.
Windsor, 521 U.S. 591, 623 (1997)(“Even if Rule 23(a)'s commonality
requirement may be satisfied . . . the predominance criterion is
far more demanding.” (citation omitted)).




                               - 36 -
1212, 1216 (11th Cir. 2012) (citing Prado-Steiman v. Bush, 221

F.3d 1266, 1278-79 (11th Cir. 2000)). “This nexus exists ‘if the

claims or defenses of the class and the class representative arise

from the same event or pattern or practice and are based on the

same legal theory.’” Ault, 692 F.3d at 1216.

     Plaintiff argues that the typicality requirement has been

satisfied:

     In this case, Plaintiff was subjected to the same pattern
     or practice as every other class member—i.e. Defendants’
     use prohibited technology to place debt collection
     robocalls to cellular telephone numbers of non-customers
     even after Defendants’ business records confirmed it
     called a wrong number. And Plaintiff’s claim, like the
     claim of every other class member, is based on a single
     legal theory—i.e. that Defendants’ conduct violated 47
     U.S.C. §227(b)(1)(A)(iii).

(Doc. #157, p. 20.)

     Defendants      respond     there   are       unique     facts     underlying

Plaintiff’s      claim   that    preclude      a    finding     of    typicality.

Specifically, Defendants argue that Customer H re-consented to

receive calls at the 2025 Number on multiple occasions, placing

Defendants in a Catch-22 position of removing a number its customer

said was correct or following a non-customer’s request to change

a   customer’s     account     without   authorization.              Additionally,

Defendants assert that Plaintiff is not even a member of his own

purported classes under the procedure designed by his expert.

(Doc. #164, pp.37-39.)




                                    - 37 -
     The   Court   disagrees   with     Defendants   that   Plaintiff   is

atypical of the proposed classes because Defendants’ defenses are

unique to Plaintiff and not applicable to the members of the

proposed   classes.     Indeed,    in   their   predominance   analysis,

Defendants argue that the same defenses they claim are unique to

Plaintiff will also be applicable to other members of the proposed

classes.   For instance, although Defendants claim the issue of

reconsent is unique to Plaintiff, Defendants also assert in the

predominance analysis of their Response in Opposition that:

     BHN's records show that it received payments on the
     accounts identified in Group A suspiciously close in
     time after the appearance of a BP Code, indicating it
     was a customer who received the call and was then
     prompted to make a payment, not a third-party with no
     connection to the account. (BHN Decl. ¶ 30.) BHN's
     records also show that customers whose accounts were
     identified in Group A had other active accounts with BHN
     linked to the same phone number after the appearance of
     a BP Code meaning the customer (or user) gave BHN the
     same phone number after a BP Code occurred (when, e.g.,
     opening a new account) and the BP Code did not evidence
     an actual "wrong number" call.[] (Id. ¶ 31.)

(Doc. #164, p. 24.)   Similarly, as to Defendants’ “unique” defense

that Plaintiff is not even a member of his own proposed classes

under the methodology provided by his expert, Defendants argue in

their predominance argument that:

     Defendants have produced significant evidence that BP
     Codes do not prove a wrong number was called and thus
     that Plaintiffs proposed classes are filled with
     numerous consenting persons

(Id., p. 26.)




                                  - 38 -
     The Court thus finds no merit in Defendants’ assertion that

Plaintiff is atypical of the proposed classes because of the

“unique” defenses applicable to his claims.                   And because the

claims of Plaintiff and the proposed class members “arise from the

same . . . pattern or practice and are based on the same legal

theory,” the Court finds Rule 23(a)(3)’s typicality requirement is

satisfied.    Ault, 692 F.3d at 1216 (quotation omitted).

  (4)   Fair and Adequate Representation

     Plaintiff may utilize a class action suit “only if . . . (4)

the representative parties will fairly and adequately protect the

interests of the class.”           Fed. R. Civ. P. 23(a)(4).                    This

adequacy   analysis   involves       two    inquiries:    “(1)        whether   any

substantial     conflicts     of      interest        exist      between        the

representatives    and      the     class[,]        and   (2)     whether       the

representatives will adequately prosecute the action.”                      Valley

Drug Co. v. Geneva Pharm., Inc., 350 F.3d 1181, 1189 (11th Cir.

2003) (internal quotation marks omitted). “[T]he existence of

minor conflicts alone will not defeat a party’s claim to class

certification: the conflict must be a ‘fundamental’ one going to

the specific issues in controversy.” Id. at 1189.

     Additionally,    class       counsel    must    fairly     and    adequately

represent the interests of the class. Fed. R. Civ. P. 23(g)(4).

“This requirement, aimed at ensuring the rights of absent class

members are vigorously protected, is not satisfied where class



                                    - 39 -
counsel    represents    parties   whose    interests    are   fundamentally

conflicted.”     W. Morgan-E. Lawrence Water & Sewer Auth. v. 3M Co.,

737 F. App’x. 457, 464 (11th Cir. 2018)(citations omitted).

          a.   Adequacy of Plaintiff

     Plaintiff asserts that he satisfies this requirement because:

     Plaintiff understands his duties as class representative
     and has no interests antagonistic to the class . . . has
     repeatedly rejected Defendants attempts to get him to
     sell out the class, has been in almost constant contact
     with his attorneys, sat for his deposition and
     participated in discovery, and traveled to Orlando for
     the mediation.

(Doc. #157, p. 21.)      Defendants argue that Plaintiff does not know

enough about the case to adequately represent the classes.             (Doc.

#164,   pp.    36-37.)     Defendants      so   reason   because   Plaintiff

testified at deposition that he did not know (1) “how much he would

likely receive if this case settled on an individual versus class

basis”; (2) “that other persons could pursue their own TCPA claims

if he settled”; (3) the procedural posture of this case; (4) “that

the validity of the FCC Ruling on which his case depends had been

challenged”; (5) “which of his claims were brought on an individual

versus class basis” and what those claims entailed; and (6) “any

of the reasons that he might be unsuccessful on his claims.”           (Doc.

#164, pp. 36-37.)

     Because “the issue of adequate class representation arises in

a wide variety of contexts,” neither the Eleventh Circuit nor the

Supreme Court “has set forth standards for determining the adequacy



                                   - 40 -
of class representatives.”       London v. Wal-Mart Stores, Inc., 340

F.3d 1246, 1254 (11th Cir. 2003)(quotation and citation omitted).

As a general matter, however, “adequate class representation []

does not require that the named plaintiffs demonstrate to any

particular degree that individually they will pursue with vigor

the legal claims of the class.”         Kirkpatrick v. J.C. Bradford &

Co., 827 F.2d 718, 727 (11th Cir. 1987).            Nonetheless, a class

representative cannot have “so little knowledge of and involvement

in the class action that they would be unable or unwilling to

protect the interests of the class against the possibly competing

interests of the attorneys.”      Id.

     Here, the Court finds Plaintiff to be an adequate class

representative under Rule 23(a)(4).         The Court is unpersuaded that

Plaintiff’s inadequacy is demonstrated by Plaintiff’s testimony

that (1) he was not aware of the amount of money damages he would

receive if this case were settled individually as opposed to class-

wide; and (2) he was not aware that the remaining class members

could pursue their own TCPA claims if Plaintiff settled his claims

individually.   The Court finds this lack of knowledge has no impact

on whether Plaintiff will adequately prosecute the action on behalf

of the classes, as it relates to Plaintiff’s knowledge of the class

members’   individual   rights   in   the    hypothetical   scenario   that

Plaintiff settled this case on an individual basis.




                                  - 41 -
      Similarly,          the     Court     is    unpersuaded       that    Plaintiff’s

inadequacy to serve as class representative is demonstrated by his

testimony that he was unaware of a recent FCC ruling and was unable

to answer the vague question of “what’s happened in the case so

far?”. 19        (Doc. #157-9, p. 18.)               Further, although Plaintiff

incorrectly testified at deposition that he brought his FCCPA claim

on a class basis, Plaintiff also testified that he participated in

discovery, spoke with his lawyers about the case “all the time,”

and that he “made a decision to [pursue] a class action suit . .

. [to] help the little guy.”                     (Doc. #157-9, pp. 20, 23, 25.)

Plaintiff also attended mediation in this case.                         (Doc. #150-2, p.

4.)        The    Court    thus    finds     Plaintiff       is    an    adequate    class

representative,           as    Plaintiff’s       overall    testimony      and   actions

confirm      that   he     does    not     have    “so    little    knowledge       of    and

involvement in the class action that [he] would be unable or

unwilling to protect the interests of the class against the

possibly competing interests of the attorneys.”                         Kirkpatrick, 827

F.2d at 727.

           b.     Adequacy of Counsel

      Plaintiff       also       asserts    that    his     counsel      satisfies       Rule

23(g)(4) because “counsel [has] extensive experience litigating




       At the time of Plaintiff’s deposition on October 5, 2017,
      19

this case contained 100 docket entries.



                                           - 42 -
TCPA claims and class actions under the TCPA.”            (Doc. #157, p.

21.)    Defendants dispute this contention.

       Defendants assert that “counsel are unethically controlling

this litigation to protect their own financial interests to the

detriment of Plaintiff and the class, rendering both counsel and

Plaintiff inadequate and precluding certification.”           (Doc. #164,

p. 33.)     This includes the use of an engagement agreement that

transforms a standard contingency fee agreement to a retroactive

hourly fee agreement should Plaintiff settle or dismiss the case

against counsel’s advice:




(Doc. #164, p. 34.)      Defendants argue this violates Rules 4-1.2

and 4-1.5 of the Rules Regulating the Florida Bar, and that counsel

cannot cure this deficiency by revising the engagement agreement

since harm has already occurred.         For instance, Defendants assert

Plaintiff did not learn of a $30,000 settlement offer until after

his attorney rejected it and the offer expired.           (Doc. #164, pp.

34-37.)    Defendants thus argue that counsel is incapable of fairly

and    adequately   representing   the   classes   as   required   by   Rule

23(g)(4).




                                   - 43 -
     The fact that counsel violates rules of professional conduct

or otherwise engages in unethical behavior in litigating a class

action “does not require[] [a court] to find [counsel] inadequate

to represent the class.”           Busby v. JRHBW Realty, Inc., 513 F.3d

1314, 1323 (11th Cir. 2008).               This is so because where “class

counsel     []     act[s]     improperly,      [t]he    ordinary       remedy       is

disciplinary action against the lawyer and remedial notice to class

members,    not    denial     of   class    certification.”          Id.    at    1324

(citation and quotation omitted); Reliable Money Order, Inc. v.

McKnight Sales Co., 704 F.3d 489, 498 (7th Cir. 2013)(Class

counsel’s ethical misconduct does not necessarily “justif[y] the

grave     option    of      denying   class      certification.”       (citations

omitted)).

     However,      “[m]isconduct      by    class    counsel    that   creates      a

serious    doubt    that    counsel   will     represent      the   class   loyally

requires denial of class certification.”                     Creative Montessori

Learning Centers v. Ashford Gear LLC, 662 F.3d 913, 918 (7th Cir.

2011)(citation      omitted). 20      “Serious      doubt”    exists   when      class

counsel’s misconduct “prejudices the class or creates a direct



     20 Given the lack of Supreme Court or Eleventh Circuit
authority establishing when counsel’s unethical behavior warrants
denial of class certification, district courts in this Circuit
have applied the standard set forth by the Seventh Circuit Court
of Appeals.   See Powell v. YouFit Health Clubs LLC, No. 17-CV-
62328, 2019 WL 926131, at *3 (S.D. Fla. Jan. 14, 2019); Keim v.
ADF MidAtlantic, LLC, 328 F.R.D. 668, 689 (S.D. Fla. 2018).



                                      - 44 -
conflict between counsel and the class.”            Reliable Money Order,

704 F.3d at 498.        Unethical conduct that is “not necessarily

prejudicial to the class” may nonetheless warrant denial of class

certification when the misconduct jeopardizes the court's ability

to reach a just and proper outcome in the case.”            Id. at 499.       For

example, “counsel’s attempts to bribe potential witnesses” or

counsel’s    “fail[ure]    to   correct    a   witness's   false     deposition

testimony despite knowing its falsity” warrants denial of class

certification, despite such misconduct not being prejudicial to

the class.    Id. (citations omitted).

       Here, as to counsel’s alleged failure to inform Plaintiff of

Defendants’    settlement       offer,    while   Plaintiff       testified    he

believed he received the settlement offer from his counsel after

September 6, 2017 (after the offer had expired), Plaintiff also

testified that he was generally unsure of when he received the

offer in the mail because a hurricane had impacted Florida at that

time   and   “the   mailboxes    went    down.”    (Doc.   #157-9,     p.     28.)

Plaintiff also testified that he rejected Defendants’ settlement

offer “[a]fter [counsel] called [him].”             (Doc. #157-9, p. 27.)

Further,     Defendants’    evidence      demonstrates     that     Plaintiff’s

counsel spoke with Plaintiff on the phone shortly after receiving

Defendants’ settlement offer; Defendants contend that counsel

informed Plaintiff of Defendants’ settlement offer on this call.

Defendants’ evidence also establishes that, after the phone call



                                    - 45 -
with Plaintiff, counsel sent an email to co-counsel, stating, “Just

talk [sic] to client. He gave us permission to turn down.”                          (Doc.

#150-2, p. 21.)

       The Court disagrees with Defendants that the evidence in this

case    establishes        that       Plaintiff’s     counsel   failed       to    inform

Plaintiff of Defendants’ settlement offer.                   Certainly, Plaintiff’s

counsel’s phone and email records do not definitively establish

that counsel informed Plaintiff of Defendants’ settlement offer.

However,     such        evidence,      coupled     with    Plaintiff’s       uncertain

testimony and assertion that he rejected Defendants’ settlement

offer after speaking with counsel creates an ambiguity as to

whether     counsel       did    in   fact   inform    Plaintiff      of    Defendants’

settlement offer.          Thus, on this record, the Court cannot conclude

that counsel’s conduct with respect to Defendants’ settlement

offer “creates a serious doubt that counsel will represent the

class loyally . . . .”             Ashford, 662 F.3d at 918.

       As   to    the     allegedly     unethical     fee    agreement,      a    similar

provision was found to violate “the Alaska Rules of Professional

Conduct     and        other    provisions    of    Alaska    law.”         Compton    v.

Kittleson, 171 P.3d 172, 180 (Alaska 2007).                     And given that the

fee agreement served as a financial disincentive for Plaintiff to

settle this case against the recommendation of counsel, such a fee

agreement        may    similarly      violate     Rule    4-1.5(a)    of    the   Rules

Regulating the Florida Bar, which prohibits a lawyer from charging



                                          - 46 -
a “clearly excessive fee or cost.”        Ultimately, however, the Court

need not make that determination, as Plaintiff’s counsel has

removed the provision in an amended fee agreement.              (Doc. #174-

7.)     Because the current fee agreement does not contain the

allegedly unethical retroactive hourly fee provision, the Court

cannot conclude that the previous fee agreement prejudices the

proposed classes or “jeopardizes the court's ability to reach a

just and proper outcome in th[is] case.”            Reliable Money Order,

704 F.3d at 499.

      The Court recognizes that the previous fee agreement may have

prejudiced Plaintiff individually by preventing him from accepting

Defendants’ settlement offer on an individual basis.            However, it

is for the Florida Bar – not this Court – to enforce the Rules

Regulating the Florida Bar and determine whether disciplinary

action is appropriate.      See id. (“[S]tate bar authorities—not a

court—should   enforce   the    rules   and   sanction   the   attorney.”);

Busby, 513 F.3d at 1324 (Where “class counsel [] act[s] improperly,

[t]he   ordinary   remedy      is    disciplinary   action     against   the

lawyer.”).

      For the foregoing reasons, the Court finds that counsel’s

allegedly unethical conduct does not warrant denial of class

certification in this case.         Further, the Court finds no conflict

of interest between Plaintiff’s counsel and members of the proposed

classes, and Plaintiff’s counsel’s affidavits (Docs. ## 150-2,



                                    - 47 -
150-4,) demonstrate they have extensive experience in litigating

TCPA class action lawsuits.       The Court thus finds Plaintiff’s

counsel to be adequate under Rule 23(g)(4).

D.     Express Rule 23(b)(3) Requirements

       If the requirements of Rule 23(a) are satisfied, a class

action may be maintained in this case under Rule 23(b)(3) if:

       the court finds that the questions of law or fact common
       to class members predominate over any questions
       affecting only individual members, and that a class
       action is superior to other available methods for fairly
       and efficiently adjudicating the controversy.

Fed. R. Civ. P. 23(b)(3).        The parties dispute whether these

requirements have been satisfied.

     (1)   Predominance Requirement

           As the Eleventh Circuit has stated:

       To determine whether the requirement of predominance is
       satisfied, a district court must first identify the
       parties' claims and defenses and their elements. The
       district court should then classify these issues as
       common questions or individual questions by predicting
       how the parties will prove them at trial. Common
       questions are ones where the same evidence will suffice
       for each member, and individual questions are ones where
       the evidence will var[y] from member to member.

       After identifying the common and individual questions,
       the district court should determine whether the common
       questions predominate over the individual ones. We have
       adopted the following rule of thumb: [I]f common issues
       truly predominate over individualized issues in a
       lawsuit, then the addition or subtraction of any of the
       plaintiffs to or from the class [should not] have a
       substantial effect on the substance or quantity of
       evidence offered.... If, on the other hand, the addition
       of more plaintiffs leaves the quantum of evidence
       introduced by the plaintiffs as a whole relatively



                                 - 48 -
       undisturbed,   then   common   issues   are  likely   to
       predominate.   But predominance requires a qualitative
       assessment too; it is not bean counting,” and the
       “relative importance” of the common versus individual
       questions also matters. District courts should assess
       predominance with its overarching purpose in mind—
       namely, ensuring that a class action would achieve
       economies of time, effort, and expense, and promote ...
       uniformity of decision as to persons similarly situated,
       without sacrificing procedural fairness or bringing
       about other undesirable results.

Brown v. Electrolux Home Products, Inc., 817 F.3d 1225, 1234–35

(11th Cir. 2016)(internal citations and punctuation omitted);                     see

also Carriuolo v. Gen. Motors Co., 823 F.3d 977, 985 (11th Cir.

2016).

       Plaintiff identifies the following common questions of law or

fact which he asserts will predominate over any individualized

issues: whether (1) an automatic telephone dialing system or

prerecorded voice technology was used; (2) Defendants’ actions

were   willful;    (3)    Defendants      had     prior    express    consent;    (4)

Defendants    called      the     class     members       after    Defendants     had

designated    their      phone    numbers    as    a   wrong      number;   and   (5)

Defendants willfully violated the TCPA.                (Doc. #157, pp. 24-25.)

       Defendants argue that individual issues will predominate,

including    the   issue     of    consent.         (Doc.    #164,    pp.   22-32.)

Specifically, Defendants argue individual issues will predominate

because (1) consent can only be determined on an individual basis,

as all of the phone numbers in Group A were provided to Bright

House by Bright House customers; (2) non-customer users of Bright



                                     - 49 -
House’s services may be bound by the arbitration provision in

Bright House’s RSAs; (3) as to the PRV class, individualized

inquiries will be required to determine if a PRV played; (4)

individualized inquiries will be required to determine whether

each class member has standing; and (5) individualized inquiries

will be required to apportion damages.          (Doc. #164, pp. 22-32.)

     Plaintiff, however, asserts that individual issues will not

predominate because (1) “Plaintiff narrowly tailored the class to

exclude persons that may have consented;             (2) the class only

includes members who were called after their number was assigned

a BP code, which “establish[es] that [Defendants] lacked consent

to call[] these telephone numbers”; (3) the arbitration provision

in Bright House’s RSAs only apply to account holders; (4) as to

the PRV class, Defendants admit their records establish when a PRV

should have played; (5) it is well established in the Eleventh

Circuit that “a subscriber to a telephone number has standing in

a TCPA claim based on the mere physical connection of a telephone

call to his telephone number, which invades the subscriber's

property   interest   by   occupying   the     telephone   line”;   and   (5)

individualized   inquires    will   not   be    required   in   determining

damages because “the class is limited to subscribers only, so

[damages] is not an issue at all.”        (Doc. #174, pp. 7-12.)

     Here, the Court agrees with Defendants that individual issues

will predominate in this case.      While the overarching legal claims



                                 - 50 -
are the same for each putative plaintiff (e.g. whether Defendants

called the class members in violation of the TCPA) resolution of

these common legal claims will “break[] down into an unmanageable

variety of individual legal and factual issues.”                 Babineau, 576

F.3d at 1191.      For instance, as to the issue of consent, the Court

would be required to make individual determinations as to whether

each class member consented to receive calls from Defendants.               The

fact that the classes are limited to non-customers whose phone

numbers     were    assigned   a   BP   code   does    not    prevent    these

individualized inquiries, as Defendants’ evidence demonstrates

that a non-customer may consent to receive calls on behalf of a

customer.

     Plaintiff, however, contends that such individualized issues

of consent are unlikely to predominate because “there is no reason

to believe any significant percentage” of non-customers consented

to receive calls on behalf of a Bright House customer.                    (Doc.

#174, p. 8.)       Plaintiff so reasons because, in order to establish

such consent by intermediary, “Defendants would have to prove that

the customer actually obtained the class members' consent to have

Defendants call about the customer’s debt, and that the customer

then conveyed that consent to Defendants.”            (Id.)

     While Plaintiff has accurately outlined the contours of the

doctrine    of     intermediary    consent,    and    although     it   appears

Defendants have submitted no evidence indicating that a non-



                                    - 51 -
subscriber    consented    to    receive    debt    collection     calls   on   a

subscriber’s behalf under this doctrine, a party may also establish

consent pursuant to the TCPA under agency law principles.                   See

Osorio, 746 F.3d at 1253 (noting that the plaintiff’s consent to

receive debt-collection phone calls on behalf of his housemate

under the TCPA could be established where the plaintiff and his

housemate shared an agency relationship).              Given that the phone

numbers at issue in this case were provided to Bright House by

Bright House customers (Doc. #165-1, p. 4), and because Bright

House provided services to households (often with multiple service

users within a household), the Court finds that whether non-

customers    consented    to    receive    such    calls   under   agency   law

principles can only be resolved on a case-by-case basis.               Indeed,

Defendants have submitted evidence demonstrating that Bright House

customers often prefer to be called at a non-customer’s phone (such

as a spouse or family member’s phone).             (Doc. #165-1, p. 4.)

     Relatedly, determining         whether Defendants        called a     class

member after designating that number as a “wrong number” will

require a case-by-case analysis of the facts.              As discussed in the

commonality   analysis     supra,    a    BP   code   does   not   necessarily

establish that Defendants called a wrong number, and resolution of

this issue can therefore only be resolved through individualized




                                    - 52 -
inquiries as to why each call was assigned a BP Code.21                         Indeed,

Bright House’s affidavit reflects that it received payments on

past-due accounts associated with cell phone numbers in Group A

“shortly after a bad phone code appeared in ATS’s call logs” and

that customers “had other (including new) accounts with the same

phone number that were active after the presence of a bad phone

code    .    .    .   .”      (Doc.    #165-1,    p.   8)(emphasis     in    original.)

Determining whether these BP Codes indicated a wrong number was

called can only be resolved on an individual basis, and Defendants’

imprecise         record      keeping     does     not    preclude     the     required

individualized inquiries.               See Hayes v. Wal-Mart Stores, Inc., 725

F.3d 349, 356 (3d Cir. 2013)(“[T]he nature or thoroughness of a

defendant's recordkeeping does not alter the plaintiff's burden to

fulfill Rule 23's requirements.”).

       Moreover,           Bright     House’s    RSA     contains    an     arbitration

provision which provides that Bright House may compel arbitration

for    any       dispute     “regarding     any    aspect    of     [the    customer’s]



        Similarly, as to the PRV class, determining whether a PRV
       21

played would require an individualized inquiry as to each PRV class
member. The Court is unpersuaded by Plaintiff’s assertion that
this issue is unlikely to predominate because Defendants’ records
demonstrate when a PRV “should have played” on a call.        (Doc.
#174, p. 12.) While these records may be probative evidence as
to this issue, whether a PRV “should have played” does not
establish that it did in fact play.      See e.g. Ybarra v. Dish
Network, L.L.C., 807 F.3d 635, 640 (5th Cir. 2015)(“To be liable
under the ‘artificial or prerecorded voice’ section of the TCPA .
. . [the] artificial or prerecorded voice must actually play.”).



                                          - 53 -
relationship with [Bright House].”      (Doc. #165-1, p. 3.)   The RSA

further provides that the use of Bright House’s services “by any

person other than [the customer] is also subject to the terms of

[the RSA].”22   (Id.)   Although Plaintiff’s proposed classes are

limited to non-customers, these non-customers may ultimately be

bound by the arbitration provision within the RSA because Bright

House provided services to households with non-customer users of

Bright House’s services.     See Raffa Assocs., Inc. v. Boca Raton

Resort & Club, 616 So. 2d 1096, 1097 (Fla. 4th DCA 1993)(noting

that under Florida law, “ordinarily a third-party beneficiary of

a contract is bound by an arbitration clause in that contract”

(citations omitted)); Akpele v. Pac. Life Ins. Co., 646 F. App'x

908, 912 (11th Cir. 2016)(“[S]tate contract law informs whether

arbitration     agreements     are      binding    on    third-party

beneficiaries.”).   The Court thus finds that resolving whether the

arbitration clause in the RSA applies to non-customer users of

Bright House’s services will require significant individualized

inquiries.23


     22 From 2011 through 2015, Bright House used different
versions of its RSA. However, all of the versions used during this
time period appear to contain this same provision, as well as the
same arbitration clause. (Doc. #165-1, pp. 13, 35, 59, 72.)
     23The Court, however, finds no merit in Defendants’ assertion
that the issue of damages would predominate because “it appears
that both a subscriber and customary user of the same number would
be members of the classes” and the Court would thus have to
determine how to apportion damages between the two (Doc. #164, p.
31). See Osorio, 746 F.3d at 1251-52(The “called party” under the


                               - 54 -
        For the foregoing reasons, “the issue of liability . . .

turn[s] upon highly individualized facts.”    Williams v. Mohawk

Indus., Inc., 568 F.3d 1350, 1357 (11th Cir. 2009)(citations and

quotation omitted).     The Court thus finds that Plaintiff has

failed to satisfy Rule 23(b)(3)’s predominance requirement.

  (2)    Superiority of Class Action

     Rule 23(b)(3) also requires that “a class action is superior

to other available methods for fairly and efficiently adjudicating

the controversy.”     A court considers the following factors in

making this superiority determination:

     (A) the class members' interests in individually
     controlling the prosecution or defense of separate
     actions;

     (B) the extent and nature of any litigation concerning
     the controversy already begun by or against class
     members;

     (C) the desirability or undesirability of concentrating
     the litigation of the claims in the particular forum;
     and

     (D) the likely difficulties in managing a class action.



TCPA means the subscriber to the cellphone service, not the
intended recipient of the call.”). Similarly, the Court finds no
merit in Defendants’ assertion that the issue of standing will
predominate because “a subscriber who falls within the class may
nonetheless lack standing to pursue a TCPA claim because he never
used the phone number and never even knew ATS made the allegedly
offending call.” (Doc. #164, p. 31.)     See e.g. Palm Beach Golf
Ctr.-Boca, Inc. v. John G. Sarris, D.D.S., P.A., 781 F.3d 1245,
1250 (11th Cir. 2015)(To establish TCPA standing, “the specific
injury . . . is the sending of the fax and resulting occupation of
the recipient's telephone line and fax machine, not that the fax
was actually printed or read.”).



                               - 55 -
Fed. R. Civ. P. 23(b)(3).

     Plaintiff asserts that a class action is a superior method of

resolving this controversy because “requiring individual class

members to file their own suits would deter some from enforcing

their   rights   because    the   recoverable       statutory   damages”   are

minimal, ranging from $500 to $1500 per call that violates the

TCPA.     (Doc. #157, pp. 25-26.)      In response, Defendants assert

that a class action is not a superior method of fairly and

efficiently adjudicating the controversy, but simply makes the

litigation impossibly overly-complex given the multiple individual

issues.    (Doc. #164, pp. 39-41.)          Defendants also contend that

“the statutory damages of $500 to $1,500 per call are more than

sufficient to incentivize plaintiffs to bring individual TCPA

claims.”    (Id., p. 40.)

     A court’s “predominance analysis has a tremendous impact on

[its] superiority analysis . . . .”               Sacred Heart Health Sys.,

Inc. v. Humana Military Healthcare Servs., Inc., 601 F.3d 1159,

1184 (11th Cir. 2010)(citation and quotation omitted).             Thus, “the

less common the issues, the less desirable a class action will be

as a vehicle for resolving them.”           Id.    This is because “a class

action containing numerous uncommon issues may quickly become

unmanageable.”    Id.

     Here, given the lack of predominance discussed supra, the

Court finds a class action is not superior to other available



                                   - 56 -
methods of fairly and efficiently adjudicating this controversy.

Id. (“[T]he lack of predominance belies any suggestion that a fair

administration of the class claims could save[] the resources of

both the court[] and the parties.” (emphasis in original)(citation

and   quotation    omitted)).   Further,   the    Court   disagrees   with

Plaintiff that the statutory damages available to each class member

are so minimal that individual class members would be deterred

from filing individual TCPA actions.       As Plaintiff concedes, the

average recovery for individual class members in this case would

range from $2,500 to $7,500.    (Doc. #174, p. 16.)       The Court finds

that such a recovery is not so minimal that it would deter the

class members from filing individual TCPA actions.              See e.g.

Quainoo v. City of Huntsville, Ala., 611 F. App'x 953, 955 (11th

Cir. 2015)(“[A] total of $4,000 in damages . . . far exceed[s] the

damages amount ordinarily thought to be ‘nominal.’” (citation

omitted)).24      The Court thus concludes Plaintiff has failed to

establish superiority under Rule 23(b)(3).

      For the foregoing reasons, the Court finds Plaintiff has

failed satisfy Rule 23’s requirements.           Plaintiff’s Motion for

Class Certification is therefore denied.25


       The fact that the TCPA does not provide for attorney’s fees
      24

does not alter this analysis, as “[t]he general rule in [the
American] legal system is that each party must pay its own
attorney's fees and expenses.” Perdue v. Kenny A. ex rel. Winn,
559 U.S. 542, 550 (2010)(citation omitted).
      25   Defendants have filed a Motion to Exclude Plaintiff’s


                                - 57 -
     Accordingly, it is hereby

     ORDERED AND ADJUDGED:

     1.   Plaintiff’s Motion for Class Certification (Doc. #157)

is DENIED.

     2.      Plaintiff’s Motion for Class Certification (Doc. #152)

is terminated as duplicative.

     3.   Defendants’ Motion to Exclude (Doc. #195) is DENIED.

     4.   Defendants’ Motion to Exclude (Doc. #191) is terminated

as duplicative.

     DONE and ORDERED at Fort Myers, Florida, this    27th   day of

September, 2019.




Copies:
Counsel of Record




Expert Report of Robert Biggerstaff (Doc. #195), in which
Defendants seek to exclude Biggerstaff’s report from the Court’s
analysis of Plaintiff’s Motion for Class Certification. Because
the Court has denied Plaintiff’s Motion for Class Certification
without relying on Biggerstaff’s conclusions, the motion to
exclude is also denied.



                                - 58 -
